Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US PGPUB 2017/0255262 in view of Nagasaki, US Patent 10085675 hereinafter referenced as Nagasaki.

As to clam 1, Liu discloses an athletic eyeglasses system comprising: (i) an eyeglasses frame (smart eyewear 110 of fig. 1 may include parts of a frame and earpieces, nosepieces, etc., to prevent smart eyewear 110 from falling off from user 102 during exercises); 
(ii) two frame arms mounted upon said eyeglasses frame (e.g. frame arms of the smart eyewear 110 of fig. 1); 
(iii) two display glass units mounted into said eyeglasses frame (the AR display module 210 and the two lens 240 may be attached to an eyewear of the frame, such that user 102 can see virtual display 120 and/or physical environment 160 through AR display module 210 and lens 24); 
(iv) at least two data displays incorporated into said display glass units, each adapted to display time, or physiological-condition data, or both ([0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102); 
(v) a controller unit mounted within one said frame arm, adapted to control the display of data through said data displays (e.g. controller 220, fig. 2); 
(vi) | a battery mounted within one said frame arm, adapted to provide stored power for operation of said controller unit and said data displays (e.g. power component 230, fig. 2); 
(ix) | a port mounted upon one said frame arm, adapted to accept power to charge said battery ([0032] For example, if user 102 will run an outdoor marathon or go to a hiking trip that lasts for a few days, user 102 may install one or more extended power sources 231 on smart eyewear 110); 
(x) a port cover adapted to seal said port during athletic use ([0032] smart eyewear 110 may include one or more slots/interfaces to allow easy installation and uninstallation of extended power source 231); and 
(xi) at least one sensor mounted upon at least one said frame arm, adapted to sense at least one physiological condition for display through said data displays (sensor module 250, fig. 5; wherein sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user).
Liu does not specifically disclose (vii) at least one input button mounted upon at least one said frame arm, adapted to facilitate user control of said controller unit; (viii) a timer starter mounted upon one said frame arm, adapted to sense a start of an event in response to a signal received from an exterior source and to initiate keeping of time and elapsed time for display through said data displays.
However, in the same endeavor, Nagasaki discloses at least one input button mounted upon at least one said frame arm, adapted to facilitate user control of said controller unit (as shown in fig. 3, the input unit 23 has the button 231, 232 and outputs an operation signal corresponding to a button pressed by the user, to the control unit 27); 
a timer starter mounted upon one said frame arm, adapted to sense a start of an event in response to a signal received from an exterior source and to initiate keeping of time and elapsed time for display through said data displays (timepiece unit 271, fig. 1; wherein the control unit 27 determines whether the time measured by the timepiece unit 271 is a measurement timing (i.e. a time at which a measurement should be taken) or not (SA11)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Nagasaki’s input buttons and timepiece in order to improve user’s experience in changing operating environments.

As to clam 11, Liu discloses an athletic eyeglasses method comprising: (1) providing an athletic eyeglasses system (smart eyewear 110, fig. 1) comprising: 
(a) an eyeglass frame (smart eyewear 110 of fig. 1 may include parts of a frame and earpieces, nosepieces, etc., to prevent smart eyewear 110 from falling off from user 102 during exercises);
(b) two frame arms mounted upon said eyeglasses frame (e.g. frame arms of the smart eyewear 110 of fig. 1); 
(c) two display glass units mounted into said eyeglasses frame (the AR display module 210 and the two lens 240 may be attached to an eyewear of the frame, such that user 102 can see virtual display 120 and/or physical environment 160 through AR display module 210 and lens 24); 
(d) at least two data displays incorporated into said display glass units, each adapted to display time, or physiological-condition data, or both ([0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102); 
(e) a controller unit mounted within one said frame arm, adapted to control the display of data through said data displays (e.g. controller 220, fig. 2); 
(f) a battery mounted within one said frame arm, adapted to provide stored power for operation of said controller unit and said data displays (e.g. power component 230, fig. 2); 
(i) | a port mounted upon one said frame arm, adapted to accept power to charge said battery ([0032] For example, if user 102 will run an outdoor marathon or go to a hiking trip that lasts for a few days, user 102 may install one or more extended power sources 231 on smart eyewear 110); 
(j) a port cover adapted to seal said port during athletic use ([0032] smart eyewear 110 may include one or more slots/interfaces to allow easy installation and uninstallation of extended power source 231); and 
(k) at least one sensor mounted upon at least one said frame arm, adapted to sense at least one physiological condition for display through said data displays (sensor module 250, fig. 5; wherein sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user).
(ii) wearing said athletic eyeglasses system in the manner of eyeglasses (smart eyewear 110, fig. 1); and
(iii) seeing the time and physiological-condition data in real-time during athletic activity without diversion of attention from the view ahead and without extraneous movement of hands or arms ([0020] Smart eyewear 110 may overlay virtual display 120 on physical environment 160 surrounding user 102, so as to provide a sense of augmented reality, wherein sports management system 100 may also analyze the physiological reactions in real time and provide health and safety-related advice to user 102. This way, user 102 may simultaneously view virtue display 120 and at least part of physical environment 160, without refocusing the eyes).
Liu does not specifically disclose (g) at least one input button mounted upon at least one said frame arm, adapted to facilitate user control of said controller unit; (h) a timer starter mounted upon one said frame arm, adapted to sense a start of an event in response to a signal received from an exterior source and to initiate keeping of time and elapsed time for display through said data displays.
However, in the same endeavor, Nagasaki discloses at least one input button mounted upon at least one said frame arm, adapted to facilitate user control of said controller unit (as shown in fig. 3, the input unit 23 has the button 231, 232 and outputs an operation signal corresponding to a button pressed by the user, to the control unit 27); 
a timer starter mounted upon one said frame arm, adapted to sense a start of an event in response to a signal received from an exterior source and to initiate keeping of time and elapsed time for display through said data displays (timepiece unit 271, fig. 1; wherein the control unit 27 determines whether the time measured by the timepiece unit 271 is a measurement timing (i.e. a time at which a measurement should be taken) or not (SA11)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Nagasaki’s input buttons and timepiece in order to improve user’s experience in changing operating environments.

As to claim 2, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said sensor further comprises a tethered sensor connected to a frame arm by a tethering line (Liu, the configuration of sensor module 250, fig. 2).

As to claim 3, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said sensor is further adapted to sense the physiological condition of heart rate (Liu, [0018] virtual display 120 may display user 102's speed, heart rate). 

As to claim 4, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said sensor is further adapted to sense the physiological condition of peripheral oxygen saturation (Liu, [0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102, such as bioimpedance signals indicative of hemodynamic characteristics within the brain, oximeter signals indicative of blood oxygen levels).

As to claim 5, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said sensor is further adapted to sense the physiological conditions of heart rate and peripheral oxygen saturation (Liu, [0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102, such as bioimpedance signals indicative of hemodynamic characteristics within the brain, oximeter signals indicative of blood oxygen levels).

As to claim 6, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said timer starter is further adapted to sense the start of an event by sensing a sound signal generated by an exterior source (Liu, [0046] during activity, processing component 326 may generate an audible alarm and/or generate a vibration for notification purposes).

As to claim 7, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said timer starter is further adapted to sense the start of an event by sensing a change of acceleration (Liu, [0035] For another example, sensor module 250 may also include an inertial measurement unit (IMU) configured to measure a position, an orientation, an acceleration, a velocity, a heading, or an angular rate of smart eyewear 110).

As to claim 8, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said port is further adapted to facilitate input and output of data to and from said controller unit (Liu, [0042] Controller 320 may include a communication component 322, an input/output (I/O) interface 324, a processing component 326, and a memory 328).

As to claim 9, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said port is a USB port (Nagasaki, In the above-described embodiments, wireless connection is provided between the measurement apparatus 2 and the mobile information device 3 and between the mobile information device 3 and the network 5. However, wired connection may also be used, col. 17, lines 8-12).

As to claim 10, the combination of Liu and Nagasaki discloses the athletic eyeglasses system of claim 1. The combination further discloses said data display is further adapted to display time and physiological-condition data through numeric, alphabetical, and graphic symbols (Liu, when processing component 326 determines that the heart rate is outside a predetermined normal human heart rate range, processing component 326 may display a warning message on virtual display 120, such as a phrase in bold font or a flashing red-color sign).


As to claim 12, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said sensor further comprises a tethered sensor connected to a frame arm by a tethering line (Liu, the configuration of sensor module 250, fig. 2).

As to claim 13, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said sensor is further adapted to sense the physiological condition of heart rate (Liu, [0018] virtual display 120 may display user 102's speed, heart rate). 

As to claim 14, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said sensor is further adapted to sense the physiological condition of peripheral oxygen saturation (Liu, [0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102, such as bioimpedance signals indicative of hemodynamic characteristics within the brain, oximeter signals indicative of blood oxygen levels).

As to claim 15, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said sensor is further adapted to sense the physiological conditions of heart rate and peripheral oxygen saturation (Liu, [0034] Sensor module 250 may include one or more biosensors configured to generate various signals quantitatively indicative of the physiological conditions of user 102, such as bioimpedance signals indicative of hemodynamic characteristics within the brain, oximeter signals indicative of blood oxygen levels).

As to claim 16, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said timer starter is further adapted to sense the start of an event by sensing a sound signal generated by an exterior source (Liu, [0046] during activity, processing component 326 may generate an audible alarm and/or generate a vibration for notification purposes).

As to claim 17, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said timer starter is further adapted to sense the start of an event by sensing a change of acceleration (Liu, [0035] For another example, sensor module 250 may also include an inertial measurement unit (IMU) configured to measure a position, an orientation, an acceleration, a velocity, a heading, or an angular rate of smart eyewear 110).

As to claim 18, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said port is further adapted to facilitate input and output of data to and from said controller unit (Liu, [0042] Controller 320 may include a communication component 322, an input/output (I/O) interface 324, a processing component 326, and a memory 328).

As to claim 19, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said port is a USB port (Nagasaki, In the above-described embodiments, wireless connection is provided between the measurement apparatus 2 and the mobile information device 3 and between the mobile information device 3 and the network 5. However, wired connection may also be used, col. 17, lines 8-12).

As to claim 20, the combination of Liu and Nagasaki discloses the athletic eyeglasses method of claim 11. The combination further discloses said data display is further adapted to display time and physiological-condition data through numeric, alphabetical, and graphic symbols (Liu, when processing component 326 determines that the heart rate is outside a predetermined normal human heart rate range, processing component 326 may display a warning message on virtual display 120, such as a phrase in bold font or a flashing red-color sign).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/9/2022